     Case 1:21-cv-00266-NONE-SKO Document 20 Filed 04/22/21 Page 1 of 5

 1    BRYAN A. MERRYMAN (SBN 134357)
      bmerryman@whitecase.com
 2    CATHERINE S. SIMONSEN (SBN 307325)
      catherine.simonsen@whitecase.com
 3    WHITE & CASE LLP
      555 South Flower Street, Suite 2700
 4    Los Angeles, CA 90071-2433
      Telephone: (213) 620-7700
 5    Facsimile: (213) 452-2329
 6    Attorneys for Defendant
      GERBER PRODUCTS COMPANY
 7

 8

 9                                      UNITED STATES DISTRICT COURT
10                                 EASTERN DISTRICT OF CALIFORNIA
11

12    SHELBY BAKER, on behalf of herself             Case No. 1:21-cv-00266-NONE-SKO
      and all others similarly situated,
13                                                   JOINT STIPULATION AND ORDER TO
                           Plaintiff,                CONTINUE MAY 18, 2021 SCHEDULING
14                                                   CONFERENCE AND ASSOCIATED
                 v.                                  DATES AND DEADLINES
15
      HAIN CELESTIAL GROUP, INC.,                    (Doc. 19)
16    BEECH-NUT NUTRITION
      CORPORATION, and GERBER                        Date: May 18, 2021
17    PRODUCTS COMPANY,                              Time: 9:45 AM
                                                     Courtroom: #7 (6th floor)
18                         Defendants.               Judge: Hon. Magistrate Judge Sheila K.
                                                     Oberto
19

20
21

22

23

24

25

26
27

28

                                                    JOINT STIPULATION TO CONTINUE SCHEDULING CONFERENCE
      AMERICAS 107198906                                                      Case No. 1:21-cv-00266-NONE-SKO
     Case 1:21-cv-00266-NONE-SKO Document 20 Filed 04/22/21 Page 2 of 5

 1             Pursuant to Civil Local Rule 143, plaintiff Shelby Baker (“Plaintiff”), and defendants Hain

 2   Celestial Group, Inc. (“Hain”), Beech-Nut Nutrition Corporation (“Beech-Nut”), and Gerber

 3   Products Company (“Gerber”), by and through their respective counsel of record, hereby stipulate

 4   as follows:

 5             WHEREAS, on February 25, 2021, Plaintiff filed the original complaint in this action (ECF

 6   No. 1), and on March 18, 2021, Plaintiff filed the first amended complaint (“FAC”) (ECF No. 4);

 7             WHEREAS, this Court granted defendants extensions of time to move, answer, or otherwise

 8   respond to the FAC, such that Beech-Nut’s response is due by June 15, 2021 (ECF No. 18);

 9   Gerber’s response is due by June 15, 2021 (ECF No. 17); and Hain’s response is due by May 17,

10   2021 (ECF No. 10);

11             WHEREAS, on February 25, 2021, this Court issued an Order Setting Mandatory

12   Scheduling Conference, which set a Fed. R. Civ. P. 16 scheduling conference for May 18, 2021

13   (ECF No. 3);

14             WHEREAS, on March 8, 2021, plaintiffs in a related action pending in the Eastern District

15   of New York filed a motion before the United States Judicial Panel on Multidistrict Litigation

16   (“J.P.M.L.”) to transfer this and related actions to the Eastern District of New York for consolidated

17   pretrial proceedings (“MDL Motion”). See In re: Baby Food Marketing, Sales Practices and

18   Products Liability Litigation, MDL No. 2997, ECF No. 1. Plaintiff supports the MDL Motion, see

19   id., ECF No. 103, and Defendants oppose the MDL Motion, see id., ECF No. 120;

20             WHEREAS, on April 15, 2021, the J.P.M.L. set a hearing on the MDL Motion for May 27,

21   2021. See MDL No. 2997, ECF No. 125;

22             WHEREAS, the parties to this action have met and conferred and have agreed that in the

23   interest of judicial economy and to preserve the Court’s and the parties’ time and resources, and in

24   light of the fact that the J.P.M.L. may order this action transferred to a different judicial district for

25   consolidated pretrial proceedings, the May 18, 2021 scheduling conference and all associated

26   deadlines should be continued until the J.P.M.L. rules on the MDL Motion;

27             WHEREAS, this is the first continuance of the scheduling conference and associated dates

28   and deadlines requested by the parties; the requested continuance will not impact any previously
                                                    -2-
                                                        JOINT STIPULATION TO CONTINUE SCHEDULING CONFERENCE
      AMERICAS 107198906                                                          Case No. 1:21-cv-00266-NONE-SKO
     Case 1:21-cv-00266-NONE-SKO Document 20 Filed 04/22/21 Page 3 of 5

 1   scheduled dates in this action other than those sought to be continued now; and the parties do not

 2   seek this continuance for purposes of delay.

 3             NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the

 4   parties to this action and through their respective counsel, subject to approval from the Court, that:

 5             1.          The May 18, 2021 scheduling conference be continued until a date following the

 6   J.P.M.L.’s ruling on the pending MDL Motion; and

 7             2.          All dates and deadlines associated with the scheduling conference, including the

 8   May 11, 2021 deadline for the parties to file the joint scheduling report and the April 28, 2021

 9   deadline for the parties to conduct a conference regarding the joint scheduling report, be vacated,

10   to be re-set for dates associated with the rescheduled date for the scheduling conference.

11        IT IS SO STIPULATED.

12

13   Dated: April 21, 2021                                               WHITE & CASE LLP

14                                                              By:        /s/ Bryan A. Merryman
                                                                               Bryan A. Merryman
15

16                                                              Attorneys for Defendant
                                                                GERBER PRODUCTS COMPANY
17

18   Dated: April 21, 2021                                               KING & SPALDING LLP
19
                                                                By:         /s/ Livia M. Kiser
20                                                                              Livia M. Kiser
                                                                      (as authorized on April 20, 2021)
21
                                                                LIVIA M. KISER (SBN 285411)
22                                                              lkiser@kslaw.com
                                                                110 N Wacker Drive, Suite 3800
23                                                              Chicago, IL 60606
                                                                Telephone: (312) 995-6333
24                                                              Facsimile: (312) 995-6330
25                                                              PETER HSIAO (SBN 119881)
                                                                phsiao@kslaw.com
26                                                              CORY L. BURLESON (SBN 322239)
                                                                cburleson@kslaw.com
27                                                              633 West Fifth Street, Suite 1600
                                                                Los Angeles, CA 90071
28                                                              Telephone: (213) 443-4355
                                                          -3-
                                                          JOINT STIPULATION TO CONTINUE SCHEDULING CONFERENCE
      AMERICAS 107198906                                                            Case No. 1:21-cv-00266-NONE-SKO
     Case 1:21-cv-00266-NONE-SKO Document 20 Filed 04/22/21 Page 4 of 5

                                                Facsimile: (213) 443-4310
 1

 2                                              Attorneys for Defendant
                                                BEECH-NUT NUTRITION
 3                                              CORPORATION

 4

 5   Dated: April 21, 2021                               JENNER & BLOCK LLP

 6                                              By:         /s/ Kate T. Spelman
                                                                Kate T. Spelman
 7                                                    (as authorized on April 20, 2021)
 8                                              Kate T. Spelman (SBN 269109)
                                                kspelman@jenner.com
 9                                              Alexander M. Smith (SBN 295187)
                                                asmith@jenner.com
10                                              633 West 5th Street, Suite 3600
                                                Los Angeles, California 90071
11                                              Telephone: (213) 239-5100
                                                Facsimile: (213) 239-5199
12
                                                Attorneys for Defendant
13
                                                THE HAIN CELESTIAL GROUP, INC.
14

15   Dated: April 21, 2021                               BURSOR & FISHER, P.A.

16                                              By:          /s/ Blaire E. Reed
                                                                 Blaire E. Reed
17                                                     (as authorized on April 21, 2021)
18
                                                L. Timothy Fisher (SBN 191626)
19                                              ltfisher@bursor.com
                                                Joel D. Smith (SBN 244902)
20                                              jsmith@bursor.com
                                                Blair E. Reed (SBN 316791)
21                                              breed@bursor.com
                                                1990 North California Blvd., Suite 940
22                                              Walnut Creek, CA 94596
                                                Telephone: (925) 300-4455
23                                              Facsimile: (925) 407-2700

24                                              Attorneys for Plaintiff
                                                SHELBY BAKER
25

26
27

28
                                          -4-
                                          JOINT STIPULATION TO CONTINUE SCHEDULING CONFERENCE
      AMERICAS 107198906                                            Case No. 1:21-cv-00266-NONE-SKO
     Case 1:21-cv-00266-NONE-SKO Document 20 Filed 04/22/21 Page 5 of 5

 1                                                 ORDER

 2             Pursuant to the parties’ above stipulation (Doc. 19), and for good cause shown, it is

 3   HEREBY ORDERED that the Scheduling Conference, currently set for May 18, 2021, and all

 4   associated dates and deadlines are VACATED.

 5             By no later than seven (7) days after the United States Judicial Panel on Multidistrict

 6   Litigation rules on the pending motion to transfer this and related actions to the Eastern District of

 7   New York for consolidated pretrial proceedings (the “MDL Motion”), the parties shall file a status

 8   report updating the Court as to the outcome of the MDL Motion.

 9   IT IS SO ORDERED.
10

11
     Dated:        April 22, 2021                                  /s/   Sheila K. Oberto                  .
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      -5-
                                                      JOINT STIPULATION TO CONTINUE SCHEDULING CONFERENCE
      AMERICAS 107198906                                                        Case No. 1:21-cv-00266-NONE-SKO
